VACATE and DISMISS and Opinion Filed January 28, 2020




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00457-CV

 JACQUELINE SHELBY, TIMOTHY SHELBY AND/OR ALL OTHER OCCUPANTS
        6108 LAKE VISTA DRIVE, DALLAS, TEXAS 75249, Appellants
                                 V.
                  WELLS FARGO BANK, N.A., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-01373-E

                             MEMORANDUM OPINION
                          Before Justices Molberg, Reichek, and Evans
                                  Opinion by Justice Reichek
       Stating they have settled all outstanding disputes and that the appeal has become moot

because appellee no longer owns the property at the center of the controversy, the parties have

filed a joint motion to vacate the trial court’s judgment and dismiss the case with prejudice. See

TEX. R. APP. P. 42.1(a)(2). We grant the motion and, without regard to the merits, vacate the trial

court’s April 4, 2019 judgment and dismiss the case with prejudice. See id. 42.1(a), 43.2(e).




                                                  /Amanda L. Reichek/
                                                  AMANDA L. REICHEK
                                                  JUSTICE

190457F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JACQUELINE SHELBY, TIMOTHY                        On Appeal from the County Court at Law
 SHELBY AND/OR ALL OTHER                           No. 5, Dallas County, Texas
 OCCUPANTS 6108 LAKE VISTA                         Trial Court Cause No. CC-19-01373-E.
 DRIVE, DALLAS, TEXAS 75249,                       Opinion delivered by Justice Reichek,
 Appellants                                        Justices Molberg and Evans participating.

 No. 05-19-00457-CV         V.

 WELLS FARGO BANK, N.A., Appellee

     In accordance with this Court’s opinion of this date and without regard to the merits, we
VACATE the trial court’s April 4, 2019 final judgment and DISMISS THE CASE WITH
PREJUDICE.

       Subject to any agreement among the parties, it is ORDERED that appellee Wells Fargo
Bank, N.A. recover its costs, if any, of this appeal from appellants Jacqueline Shelby, Timothy
Shelby and/or All Other Occupants 6108 Lake Vista Drive, Dallas, Texas 75249.


Judgment entered January 28, 2020




                                             –2–